Taxation of costs: Stenographer’s transcript. Moneys paid out by plaintiffs in error for a transcript of the stenographer’s minutes of the testimony introduced on the trial, procured for use of his counsel in settling the bill of exceptions, are not taxable as costs in the supreme court against defendant in error.1Motion for taxation of costa.
 case in chancery may properly be settled with stenographer’s notes when the trial judge goes out of office before the time for settling the case expires: Johnson v. Johnson, 49 Mich., 639. The preparation of bill of exceptions by simply tacking a heading and a conclusion to the stenographer’s notes of the testimony is rebuked: Rice v. Rice, 50 Mich., 448. Stenographer’s are notes, not depositions, and detached portions are not to be used to impeach on subsequent trial, without first interrogating witness as to them • Sdigman v. Ten Eyck, 53 Mich., —.